DETAILED ACTION

	Claims 1 – 17, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4 – 7, and 9 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grzegorz P. Szczepanik (U.S. Patent Publication 20200174966).

With respect to claims 1 and 17, Szczepanik teaches:
Obtaining, from a user computing device, a search word identifying a subset of the data of the distributed messaging system (see paragraph [0029], where a search may be performed to query the data set);
In response to obtaining the search word, identifying a topic corresponding to the search word from a plurality of topics (see paragraph [0082], where a keyword may be input for a search, which is subsequently associated with a topic, and the topic is associated using metadata to a file);
Obtaining, from the user computing device, information identifying a first subset of the plurality of data fields of the message, each data field of the first subset of the plurality of data fields of the message corresponding to at least one respective field value in the message (see paragraph [0090], where fields are displayed or populated);
identifying a data loading format associated with the first subset of the plurality of data fields of the message (see paragraphs [0029] and [0090], where fields are checked, against a schema); 
reading the message based on a read cycle, wherein the read cycle is identified based on selection information (see paragraph [0019], where data is read); and
loading data comprising the subset of the data fields of the message into a data lake based on the data loading format (see paragraphs [0019] and [0029], where data is loaded into the lake).

With respect to claim 2, Szczepanik teaches:
Wherein the reading of the message comprises automatically reading the message based on the read cycle after the receiving of the selection information (see paragraph [0019], where data is read).

With respect to claim 4, Szczepanik teaches:
displaying a check result of the topic corresponding to the search word (see paragraph [0104], where topics or categories and words or keywords are displayed).

With respect to claim 5, Szczepanik teaches:
recommending one or more topics based on the search word and a check result of the topic corresponding to the search word (see paragraphs [0111] and [0114], where suggestions are returned in response to a query).

With respect to claim 6, Szczepanik teaches:
displaying the data loaded into the data lake in a table form (see paragraph [0097], for a table form).

With respect to claim 7, Szczepanik teaches:
displaying the data loaded into the data lake in at least one of a grid form or a graphic form (see paragraph [0089], where a graph database may be used).

With respect to claim 9, Szczepanik teaches:
exporting the data loaded into the data lake in a form executable by another application (see paragraph [0077], where the information is converted and then stored).

With respect to claim 10, Szczepanik teaches:
providing information associated with a data loading format stored before a predetermined time (see paragraph [0064], where information regarding how data is loaded or stored prior to a certain time is provided).

With respect to claim 11, Szczepanik teaches:
providing information associated with data loaded into the data lake before a predetermined time (see paragraph [0064], where information regarding how data is loaded or stored prior to a certain time is provided).

With respect to claim 12, Szczepanik teaches:
providing information associated with the topic checked before a predetermined time (see paragraph [0064], where information regarding how data is loaded or stored prior to a certain time is provided).

With respect to claim 13, Szczepanik teaches:
wherein the message loaded into the topic is published in response to receiving event information and is loaded into the topic (see paragraph [0120], where the data is published, or stored, based on the category or topic).

With respect to claim 14, Szczepanik teaches:
providing a notification on a publication of the message, wherein the message is read after a subscriber who subscribes to the topic receives the notification (see paragraphs [0111] and [0114], where a notification is provided).

With respect to claim 15, Szczepanik teaches:
broadcasting information associated with data generated from the message (see paragraphs [0111] and [0114], where a notification is provided).

	With respect to claim 16, Szczepanik teaches:
computer-readable recording medium on which a program allowing a computer to execute the method of claim 1 is recorded (see paragraph [0133], for a computer readable storage medium).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        October 20, 2022